Citation Nr: 1613260	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  13-16 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for callous on plantar surface of the left great toe (left foot disability).  

2.  Entitlement to a disability rating greater than 10 percent for callous on plantar surface of the right great toe (right foot disability).  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1979 to June 1979, and he had additional service in the Reserves.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2015, the Board remanded the case for evidentiary development, and the case is again before the Board for further appellate proceedings. 

In the July 2015 rating decision and codesheet (notice thereof provided in September 2015), the Agency of Original Jurisdiction (AOJ) separately evaluated the left and right foot disability on appeal under Diagnostic Code 5284.  The AOJ increased the ratings for each foot to 10 percent, effective for the entire appeal period.  As this increase does not constitute a full grant of the benefits sought, these issues are before the Board for further appellate proceedings.  See generally AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, the record shows that the Veteran has not worked during the appeal period, and the Veteran reported that he is unable to work due to his bilateral foot symptoms.  See e.g., November 2009 private medical evaluation (in records pertaining to the claim for disability benefits from the Social Security Administration (SSA)) (Veteran reported that he stopped working because he could not stand due to pain in feet); July 2011 VA examination (Veteran stated he is unemployed and last worked over 3 years ago and filed for disability due to pain in his feet).  Thus, TDIU has been reasonably raised by the record as a component of this appeal and is before the Board at this time.  

The matter regarding the Veteran's non-receipt of payment for his award of increased benefits for the bilateral foot disability has been raised in an October 2015 Veteran statement, but it is unclear whether it has been addressed by the AOJ.  The Board therefore refers this matter to the AOJ for appropriate action. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran reports that his service-connected callouses have enlarged and are causing him pain.  See e.g., July 2011 VA examination.  The Veteran was originally service-connected for callouses of the feet and athlete's foot and the disability was originally evaluated under a diagnostic code pertaining to skin disability.  See January 1980 rating decision (granting service connection and expressly noting that the Veteran complained of pain in toes due to combat military footwear; evaluating the Veteran under 38 C.F.R. § 4.118, Diagnostic Code 7819); May 1979 service treatment records.  In the April 2015 Board remand, the Board found that based on the evidence of record at that time, and given the Veteran's recurrent complaints of bilateral foot pain, it is appropriate to consider evaluating the Veteran's disability under Diagnostic Code 5284, which pertains to other foot injury.  

On VA examination in October 2008 prior to the current appeal period, the Veteran reported that the in-service doctor told him that he had flat feet and that the military boots did not fit people with flat feet.  The Veteran is competent to report a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  The Board also notes that the diagnostic code for evaluation of pes planus contemplates the symptom of "characteristic callosities."  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).

On VA examination in July 2015, the Veteran was diagnosed with bilateral foot callouses, and the examiner reported that the callouses on the big toes manifested in pain and functional loss, including limited walking and limited standing.  The July 2015 VA examiner did not comment on whether the Veteran's functional limitation due to pain may be separately attributed to the Veteran's nonservice-connected and service-connected disabilities that manifest limited function of the feet.  The evidence associated with the claims file since the April 2015 Board remand indicates that the Veteran has a history of nonservice-connected disabilities that may manifest foot symptoms such as pain and callouses.  See e.g., March 2010 medical evaluation (in SSA records) (showing degenerative changes and hallux valgus of the bilateral feet); August 2015 VA podiatry note (noting bilateral hallux and callouses; noting that Veteran demonstrates sensory loss and may have foot deformity or minor foot infection; and, tending to indicate underlying diagnosis of diabetes mellitus); October 2015 VA primary care note (assessing suspect chronic plantar fasciitis and peripheral neuropathy); see also June 2007 VA podiatry consult (showing assessment of pes planus, metatarsalgia, hammertoe deformities); October 2008 VA examination (diagnosing bilateral hammertoe deformity and bilateral flat feet).

These facts are pertinent to the claim for an increased compensation for a bilateral foot disability and raise additional medical questions.  First, the medical evidence of record does not reconcile the aforementioned nonservice-connected diagnoses that may manifest pain and/or callouses with the bilateral foot disability for which service-connection was originally granted.  Therefore, it is unclear whether the Veteran's nonservice-connected bilateral foot diagnoses represent progression of the prior service-connected diagnosis of bilateral callosities, correction of an error in the prior diagnosis, or development of a new and separate condition.  See 38 C.F.R. §§ 4.13, 4.125.  Second, if there is a diagnosis of a disability manifesting foot symptoms that is a development of a new and separate condition, then the Veteran would have both service-connected and nonservice-connected disabilities.  Accordingly, it is unclear whether the Veteran's foot symptoms may be attributed to either his service-connected bilateral foot disability or any nonservice-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  For these reasons, the July 2015 VA examination does not provide enough detail for rating purposes, and the Veteran should be afforded a new VA examination to determine the nature and severity of his service-connected bilateral foot disability.  38 C.F.R. § 4.2. 

Because the issue of entitlement to TDIU has been inferred as a component of the claim for increased compensation for the bilateral foot disability, the Veteran should be provided with appropriate notice, and be scheduled for a VA general medical examination regarding TDIU.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Contact the Veteran and request that he provide or identify any outstanding records pertinent to his bilateral foot disability.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  All attempts to fulfill this development should be documented in the claims file.  

3. Obtain outstanding relevant VA treatment records, including records from March 2016 to present. 

4. Afterward, schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's bilateral foot disability.  Make the claims file available to the examiner for review of the case.  The examiner is asked to note that this case review took place.  

(a) After performing all necessary testing, the examiner is asked to address the nature, diagnosis(es), and all symptoms of the Veteran's bilateral foot disability. 

For purposes of this opinion, please reconcile the current diagnosis(es) with the bilateral foot disability for which service-connection was granted.  The examiner is asked to indicate whether each change in diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  Please support this opinion with a complete rationale.  

In so doing, the examiner is requested to attempt (to the extent possible) to distinguish the effects of the service-connected bilateral foot disability and any disability found to be a development of a new and separate condition.  Please note if it is not possible to attribute the Veteran's symptoms to each disorder separately.  

The examiner's attention is invited to the following:

(1) The Veteran's history of various disorders that may manifest foot symptoms.  See e.g., June 2007 VA podiatry consult (showing assessment of pes planus, metatarsalgia, hammertoe deformities); October 2008 VA examination (noting bilateral hammertoe deformities and flat feet); March 2010 medical evaluation (in SSA records) (showing degenerative changes and hallux valgus of the bilateral feet); August 2015 VA podiatry note (noting bilateral hallux and callouses; noting that Veteran demonstrates sensory loss and may have foot deformity or minor foot infection; and, tending to indicate underlying diagnosis of diabetes mellitus); October 2015 VA primary care note (assessing suspect chronic plantar fasciitis and peripheral neuropathy).  

(2) The Veteran's service treatment records showing bilateral callosities, for which he was originally service-connected, and the Veteran's competent report that the in-service doctor told him that he had flat feet and that the military boots didn't fit people with flat feet.  See May 1979 service treatment records; October 2008 VA examination.  

(b) If, and only if, the Veteran has pes planus that is a progression of the prior diagnosis of bilateral callosities or a correction of an error in the prior diagnosis of bilateral callosities, then note whether any of the following is present, bilateral or unilateral: objective evidence of marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use; characteristic callosities; marked pronation; extreme tenderness of plantar surfaces of feet; marked inward displacement and severe spasm of the tendo achillis on manipulation; and/or disability not improved by orthopedic shoes or appliances.

(c) Regarding bilateral callosities and any other disability that is a progression of the prior diagnosis of bilateral callosities or a correction of an error in the prior diagnosis of bilateral callosities, the examiner is asked to indicate all symptoms and the severity thereof (e.g., moderate, moderately severe, severe).  

(d) Address whether there is loss of use of either foot due to service-connected disability alone.  In rendering this opinion, the examiner should provide an objective description of remaining function, a quantitative assessment of strength, and the level of pain that affects use.  
      
Functions that may be considered include whether there is lack of balance; lack of propulsion; the inability to ambulate; the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion; complete foot drop; weakness; muscle atrophy and use; the ability of a foot to support the Veteran's weight.  

(e) The examiner is asked to interview the Veteran as to his education, training, and work history.  Assess the functional and occupational impact of the Veteran's service-connected disabilities.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

5. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the issues on appeal, including the matter of TDIU, and furnish the Veteran a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




